Title: To Benjamin Franklin from Henry Grand, [before 5 September 1782]
From: Grand, Henri-Maximilien (Henry)
To: Franklin, Benjamin


Monday morn. [before September 5, 1782]
Mr. Grand’s most respectfull Compliments wait on Doctor Franklin & begs to be informed whether he approves being debitted of £55: for a former Invoice of Books of Messrs. Hohlenfeld & Embser at strasbourg & 9: for a late one from the same.
Mr. Grand also craves the favour of an order for the £200 stg he sent to Mr. Wm. Hodgson in London the 18th of last April for American Prisoners.
 
Addressed: A Monsieur / Monsieur le Docteur / Franklin / a Passy—
Notations in different hands: Grand / Grand
